Case 1:18-cv-14943-JBS-AMD Document 1 Filed 10/12/18 Page 1 of 15 PageID: 1




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


KEITH STACKHOUSE, on behalf of himself and              Civil Case Number: _____________
all others similarly situated,

                       Plaintiff(s),                             CIVIL ACTION

                                                        CLASS ACTION COMPLAINT
                     -against-                         AND DEMAND FOR JURY TRIAL

HEALTHCARE REVENUE RECOVERY
GROUP, LLC D/B/A ARS ACCOUNT
RESOLUTION SERVICES; and JOHN DOES 1-
25,

                       Defendant(s).


       Plaintiff, KEITH STACKHOUSE, on behalf of himself and all others similarly situated

(hereinafter “Plaintiff”) by and through his undersigned attorney, alleges against the above-

named Defendant, HEALTHCARE REVENUE RECOVERY GROUP, LLC D/B/A ARS

ACCOUNT RESOLUTION SERVICES (“ARS”), JOHN DOES 1-25 their employees, agents,

and successors (collectively "Defendants") the following:

                                 PRELIMINARY STATEMENT

       1.      Plaintiff brings this action for damages and declaratory relief arising from the

Defendants' violation of 15 U.S.C. § 1692 et seq., the Fair Debt Collection Practices Act

(hereinafter “FDCPA”), which prohibits debt collectors from engaging in abusive, deceptive and

unfair practices.

                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331. This is

an action for violations of 15 U.S.C. § 1692 et seq.
Case 1:18-cv-14943-JBS-AMD Document 1 Filed 10/12/18 Page 2 of 15 PageID: 2




         3.     Venue is proper in this district under 28 U.S.C. §1391(b)(2) because the acts of

the Defendant that give rise to this action, occurred in substantial part, in this district.

                                           DEFINITIONS

         4.     As used in reference to the FDCPA, the terms “creditor,” “consumer,” “debt,” and

“debt collector” are defined in § 803 of the FDCPA and 15 U.S.C. § 1692a.

                                              PARTIES

         5.     The FDCPA, 15 U.S.C. § 1692 et seq., which prohibits certain debt collection

practices provides for the initiation of court proceedings to enjoin violations of the FDCPA and

to secure such equitable relief as may be appropriate in each case.

         6.     Plaintiff is a natural person, a resident of Burlington County, New Jersey and is a

“Consumer” as defined by 15 U.S.C. § 1692a(3).

         7.     ARS maintains a location at 1900 Winston Road, Suite 300, Knoxville, Tennessee

37919.

         8.     Upon information and belief, ARS uses the mail, telephone, and facsimile and

regularly engages in business the principal purpose of which is to attempt to collect debts alleged

to be due another.

         9.     ARS is a “Debt Collector” as that term is defined by 15 U.S.C. § 1692(a)(6).

         10.    John Does 1-25, are fictitious names of individuals and business alleged for the

purpose of substituting names of defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                CLASS ACTION ALLEGATIONS

         11.    Plaintiff brings this action as a state wide class action, pursuant to Rule 23 of the

Federal Rules of Civil Procedure (hereinafter “FRCP”), on behalf of himself and all New Jersey
Case 1:18-cv-14943-JBS-AMD Document 1 Filed 10/12/18 Page 3 of 15 PageID: 3




consumers and their successors in interest (the “Class”), who were sent debt collection letters

and/or notices from the Defendants which are in violation of the FDCPA, as described in this

Complaint.

       12.      This Action is properly maintained as a class action. The Class is initially defined

as:

                •   All New Jersey consumers who were sent letters and/or notices from ARS,

                    which included the alleged conduct and practices described herein.

                    The class definition may be subsequently modified or refined.

                    The Class period begins one year to the filing of this Action.

       13.      The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a

class action:

                •   Upon information and belief, the Class is so numerous that joinder of all

                    members is impracticable because there may be hundreds and/or thousands of

                    persons who were sent debt collection letters and/or notices from the

                    Defendants that violate specific provisions of the FDCPA. Plaintiff is

                    complaining of a standard form letter and/or notice. (See Exhibit A, except

                    that the undersigned attorney has, in accordance with Fed. R. Civ. P. 5.2

                    redacted the financial account numbers and/or personal identifiers in an effort

                    to protect Plaintiff’s privacy);

                •   There are questions of law and fact which are common to the Class and which

                    predominate over questions affecting any individual Class member. These

                    common questions of law and fact include, without limitation:
Case 1:18-cv-14943-JBS-AMD Document 1 Filed 10/12/18 Page 4 of 15 PageID: 4




                  a.      Whether the Defendants violated various provisions of the FDCPA

                          including but not limited to: 15 U.S.C. §§ 1692e; 1692e(2)(A);

                          1692e(5); and 1692e(10);

                  b.      Whether Plaintiff and the Class have been injured by the

                          Defendants’ conduct;

                  c.      Whether Plaintiff and the Class have sustained damages and are

                          entitled to restitution as a result of Defendants’ wrongdoing and if

                          so, what is the proper measure and appropriate statutory formula to

                          be applied in determining such damages and restitution; and

                  d.      Whether Plaintiff and the Class are entitled to declaratory and/or

                          injunctive relief.

           •   Plaintiff’s claims are typical of the Class, which all arise from the same

               operative facts and are based on the same legal theories.

           •   Plaintiff has no interest adverse or antagonistic to the interest of the other

               members of the Class.

           •   Plaintiff will fairly and adequately protect the interest of the Class and has

               retained experienced and competent attorneys to represent the Class.

           •   A Class Action is superior to other methods for the fair and efficient

               adjudication of the claims herein asserted. Plaintiff anticipates that no unusual

               difficulties are likely to be encountered in the management of this class action.

           •   A Class Action will permit large numbers of similarly situated persons to

               prosecute their common claims in a single forum simultaneously and without

               the duplication of effort and expense that numerous individual actions would
Case 1:18-cv-14943-JBS-AMD Document 1 Filed 10/12/18 Page 5 of 15 PageID: 5




                   engender. Class treatment will also permit the adjudication of relatively small

                   claims by many Class members who could not otherwise afford to seek legal

                   redress for the wrongs complained of herein. Absent a Class Action, class

                   members will continue to suffer losses of statutory protected rights as well as

                   monetary damages. If Defendants’ conduct is allowed to proceed without

                   remedy, they will continue to reap and retain the proceeds of their ill-gotten

                   gains.

               •   Defendants have acted on grounds generally applicable to the entire Class,

                   thereby making appropriate final injunctive relief or corresponding

                   declaratory relief with respect to the Class as a whole.

                                     STATEMENT OF FACTS

       14.     Plaintiff is at all times to this lawsuit, a "consumer" as that term is defined by 15

U.S.C. § 1692a(3).

       15.     Sometime before January 30, 2018, Plaintiff allegedly incurred financial

obligations to EMERGENCY PHYSICIAN ASSOCIATES OF SOUTH JERSEY, PC

(“EMERGENCY PHYSICIAN ASSOCIATES”).

       16.     The EMERGENCY PHYSICIAN ASSOCIATES obligations arose out of a

transaction, in which money, property, insurance or services, which are the subject of the

transaction, are primarily for personal, family or household purposes.

       17.     Plaintiff incurred the EMERGENCY PHYSICIAN ASSOCIATES obligations by

obtaining goods and services which were primarily for personal, family and household purposes.

       18.     Plaintiff did not incur the EMERGENCY PHYSICIAN ASSOCIATES

obligations for business purposes.
Case 1:18-cv-14943-JBS-AMD Document 1 Filed 10/12/18 Page 6 of 15 PageID: 6




       19.     Each EMERGENCY PHYSICIAN ASSOCIATES obligation is a "debt" as

defined by 15 U.S.C. § 1692a(5).

       20.     EMERGENCY PHYSICIAN ASSOCIATES is a "creditor" as defined by 15

U.S.C. § 1692a(4).

       21.     On or before January 30, 2018, EMERGENCY PHYSICIAN ASSOCIATES

referred the EMERGENCY PHYSICIAN ASSOCIATES obligations to ARS for the purpose of

collections.

       22.     At    the time EMERGENCY PHYSICIAN                   ASSOCIATES         referred   the

EMERGENCY PHYSICIAN ASSOCIATES obligations to ARS, the obligations were past due.

       23.     At    the time EMERGENCY PHYSICIAN                   ASSOCIATES         referred   the

EMERGENCY PHYSICIAN ASSOCIATES obligations to ARS, the obligations were in default.

       24.     Defendant caused to be delivered to Plaintiff a letter dated January 30, 2018,

which was addressed to Plaintiff and sought a total balance of $5,122.25 for eight (8) separate

accounts. Exhibit A, which is fully incorporated herein by reference.

       25.     The January 30, 2018 letter was sent to Plaintiff in connection with the collection

of the EMERGENCY PHYSICIAN ASSOCIATES obligations.

       26.     The January 30, 2018 letter is a “communication” as defined by 15 U.S.C. §

1692a(2).

       27.     Upon receipt, Plaintiff read the January 30, 2018 letter.

       28.     The January 30, 2018 letter stated in part that:

               As you are already aware, ARS represents the doctors who provide
               services in healthcare facilities throughout the country. In response
               to your request for verification of debt we have listed the
               information below. ARS has confirmed the outstanding balance of
               $5122.25.
Case 1:18-cv-14943-JBS-AMD Document 1 Filed 10/12/18 Page 7 of 15 PageID: 7




                 This past due account remains outstanding from services provided
                 on the following date(s):




        29.      The January 30, 2018 letter also stated in part that:

                 The account(s) are delinquent and may have been reported to the
                 credit bureaus.
                 .

                            POLICIES AND PRACTICES COMPLAINED OF

        30.      It is Defendants' policy and practice to send written collection communications, in

the form annexed hereto as Exhibit A, which violate the FDCPA, by inter alia:

                 (a)     Using false, deceptive or misleading representations or means in
                         connection with the attempted collection of a debt;

                 (b)     Making a false representation of the character or legal status of the debt;

                 (c)     Making a false representation or implication that the communication is
                         from an attorney; and

                 (d)     Threatening an action that was not intended to be taken.

        31.      On information and belief, Defendants sent written communications in the form

annexed hereto as Exhibit A, to at least 50 natural persons in the State of New Jersey with one

year of this Complaint.

                                                 COUNT I

                       FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. §
                                   1692 et seq. VIOLATIONS

        32.      Plaintiff, on behalf of himself and others similarly situated, repeats and realleges

all prior allegations as if set forth at length herein.
Case 1:18-cv-14943-JBS-AMD Document 1 Filed 10/12/18 Page 8 of 15 PageID: 8




       33.     Collection letters and/or notices, such as those sent by Defendants, are to be

evaluated by the objective standard of the hypothetical “least sophisticated consumer.”

       34.     Defendant’s collection letters and/or notices would cause the least sophisticated

consumer to be confused as to his or her rights.

       35.     Defendant’s letters were designed to cause the least sophisticated consumer to be

confused as to his or her rights.

       36.     The content of Defendant’s letter was designed to cause the least sophisticated

consumer to be confused about what Defendant meant by the statement that: “account(s) are

delinquent and may have been reported to the credit bureaus.”

       37.     The content of Defendant’s letter was designed to cause a false sense of urgency

for the least sophisticated consumer to pay the obligation.

       38.     Defendant’s letter would cause the least sophisticated consumer to be confused as to

whether every account listed in the January 30, 2018 letter would be eligible to be reported to credit

bureaus.

       39.     The January 30, 2018 letter’s use of the word “may” does not remove from the

realm of possibility that the least sophisticated consumer would be deceived into thinking that

every account listed in the January 30, 2018 letter would be eligible to be reported to credit bureaus.

       40.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by using any false,

deceptive or misleading representation or means in connection with its attempts to collect debts

from Plaintiff and others similarly situated.

       41.     Defendants violated 15 U.S.C. § 1692e of the FDCPA in connection with its

communications to Plaintiff and others similarly situated.
Case 1:18-cv-14943-JBS-AMD Document 1 Filed 10/12/18 Page 9 of 15 PageID: 9




       42.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by creating a false sense of

urgency to pay the debts to avoid an impact to his credit file.

       43.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by falsely representing to

Plaintiff that each and every account was eligible to be reported to one or more of the national

credit reporting agencies.

       44.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by falsely representing to

Plaintiff that account number 69920525 was eligible to be reported to one or more of the national

credit reporting agencies.

       45.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by falsely representing to

Plaintiff that account number 69979834 was eligible to be reported to one or more of the national

credit reporting agencies.

       46.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by falsely representing to

Plaintiff that account number 71094327 was eligible to be reported to one or more of the national

credit reporting agencies.

       47.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by falsely representing that

account number 69920525 was within the seven year period to be reported to one or more of the

national credit reporting agencies.

       48.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by falsely representing that

account number 69979834 was within the seven year period to be reported to one or more of the

national credit reporting agencies.

       49.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by falsely representing that

account number 71094327 was within the seven year period to be reported to one or more of the

national credit reporting agencies.
Case 1:18-cv-14943-JBS-AMD Document 1 Filed 10/12/18 Page 10 of 15 PageID: 10




       50.     Defendants violated 15 U.S.C. § 1692e(2)(A) of the FDCPA by falsely

representing the character or legal status of the debt.

       51.     Defendants violated 15 U.S.C. § 1692e(2)(A) of the FDCPA by falsely

representing to Plaintiff that account number 69920525 was eligible to be reported to one or

more of the national credit reporting agencies.

       52.     Defendants violated 15 U.S.C. § 1692e(2)(A) of the FDCPA by falsely

representing to Plaintiff that account number 69979834 was eligible to be reported to one or

more of the national credit reporting agencies.

       53.     Defendants violated 15 U.S.C. § 1692e(2)(A) of the FDCPA by falsely

representing to Plaintiff that account number 71094327 was eligible to be reported to one or

more of the national credit reporting agencies.

       54.     Defendants violated 15 U.S.C. § 1692e(2)(A) of the FDCPA by falsely

representing to Plaintiff that the each and every account was eligible for being reported to one or

more of the national credit reporting agencies.

       55.     Section 1692e(5) of the FDCPA prohibits a debt collector from threatening to take

any action that cannot legally be taken or that is not intended to be taken.

       56.     Defendants violated 15 U.S.C. § 1692e(5) of the FDCPA by falsely threatening to

post information regarding account number 69920525 to one or more of the national credit

reporting agencies.

       57.     Defendants violated 15 U.S.C. § 1692e(5) of the FDCPA by falsely threatening to

post information regarding account number 69979834 to one or more of the national credit

reporting agencies.
Case 1:18-cv-14943-JBS-AMD Document 1 Filed 10/12/18 Page 11 of 15 PageID: 11




       58.     Defendants violated 15 U.S.C. § 1692e(5) of the FDCPA by falsely threatening to

post information regarding account number 71094327 to one or more of the national credit

reporting agencies.

       59.     Section 1692e(10) prohibits the use of any false representation or deceptive

means to collect or attempt to collect any debt.

       60.     Defendants actions and conduct described herein violated 15 U.S.C. § 1692e(10).

       61.     Congress enacted the FDCPA in part to eliminate abusive debt collection

practices by debt collectors.

       62.     Plaintiff and others similarly situated have a right to free from abusive debt

collection practices by debt collectors.

       63.     Plaintiff and others similarly situated have a right to receive proper notices

mandated by the FDCPA.

       64.     Plaintiff and others similarly situated were sent letters which have the propensity

to affect their decision-making with regard to the debt.

       65.     Plaintiff and others similarly situated have suffered harm as a direct result of the

abusive, deceptive and unfair collection practices described herein.

       66.     Plaintiff has suffered damages and other harm as a direct result of the Defendants’

actions, conduct, omissions and violations of the FDCPA described herein.



       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

               (a)     Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class representative and her attorneys as Class Counsel;

               (b)     Awarding Plaintiff and the Class statutory damages;
Case 1:18-cv-14943-JBS-AMD Document 1 Filed 10/12/18 Page 12 of 15 PageID: 12




                (c)     Awarding Plaintiff and the Class actual damages;

                (d)     Awarding pre-judgment interest;

                (e)     Awarding post-judgment interest.

                (f)     Awarding Plaintiff costs of this Action, including reasonable attorneys'

fees and expenses; and

              (g)    Awarding Plaintiff and the Class such other and further relief as the Court
may deem just and proper.


Dated: October 12, 2018

                                             s/ Joseph K. Jones
                                             Joseph K. Jones, Esq. (JJ5509)
                                             JONES, WOLF & KAPASI, LLC
                                             375 Passaic Avenue, Suite 100
                                             Fairfield, New Jersey 07004
                                             (973) 227-5900 telephone
                                             (973) 244-0019 facsimile
                                             jkj@legaljones.com


                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.

                                             s/ Joseph K. Jones
                                             Joseph K. Jones, Esq.
Case 1:18-cv-14943-JBS-AMD Document 1 Filed 10/12/18 Page 13 of 15 PageID: 13




                     CERTIFICATION PURSUANT TO LOCAL RULE 11.2

       I, Joseph K. Jones, the undersigned attorney of record for Plaintiff, do hereby certify to

my own knowledge and based upon information available to me at my office, the matter in

controversy is not the subject of any other action now pending in any court or in any arbitration

or administrative proceeding.

Dated: October 12, 2018

                                            s/ Joseph K. Jones
                                            Joseph K. Jones, Esq.
Case 1:18-cv-14943-JBS-AMD Document 1 Filed 10/12/18 Page 14 of 15 PageID: 14




                     Exhibit

                                  A
Case 1:18-cv-14943-JBS-AMD Document 1 Filed 10/12/18 Page 15 of 15 PageID: 15
